



Exhibit 10.1


March 28, 2018


Fabrizio Rasetti
2231 Walker Lane
Holladay, UT 84117


Dear Fabrizio,


Offer and Position
We are very pleased to extend an offer of employment to you for the position of
Executive Vice President General Counsel and Secretary of Actuant Corporation, a
Wisconsin corporation (the "Company"). This offer of employment is conditioned
on your satisfactory completion of certain requirements, as more fully explained
in this letter. Your employment is subject to the terms and conditions set forth
in this letter.


Duties
In your capacity as an EVP General Counsel and Secretary, you will perform
duties and responsibilities that are commensurate with your position and such
other duties as may be assigned to you from time to time. You will report
directly to Randy Baker, the Company’s Chief Executive Officer and President.
You agree to devote your full business time, attention and best efforts to the
performance of your duties and to the furtherance of the Company's interests.
Notwithstanding the foregoing, nothing in this letter shall preclude you from
devoting reasonable periods of time to charitable and community activities and
managing personal investment assets.


Start Date
Subject to satisfaction of all of the conditions described in this letter, your
anticipated start date is May 7, 2018 ("Start Date").


Base Salary
In consideration of your services, you will be paid an initial base salary of
$375,000 per year, subject to review annually, payable in accordance with the
standard payroll practices of the Company and subject to all withholdings and
deductions as required by law.


Annual Bonus
You will have an opportunity to earn an annual cash bonus based on the
achievement of the same performance objectives for fiscal 2018 currently in
place for our executive team members. For Fiscal 2018, your annual target cash
bonus will be 60% of your base salary ($225,000) and the earned pay-out will be
prorated based on your date of hire for fiscal year 2018. The Compensation
Committee will establish your target bonus and performance objectives on an
annual basis going forward.


Equity Grants (LTI)
On the first day of your employment, you will be granted restricted stock units
valued at $300,000, collectively referred to as the Equity Award (“Equity
Award”). The restricted stock units will be priced based on, the closing market
price of the Company’s stock on the grant date and will vest ratably over three
years. The Equity Award will be subject to the terms and conditions of the
Actuant Corporation 2017 Omnibus Incentive Plan, as amended, and the specific
award agreements.
For each full fiscal year of employment, you will be eligible to receive an
annual equity award determined by the Board in its discretion. You will be
eligible for an equity award in January 2019 and will receive $400,000 of
equity, awarded as 50% Performance Shares and 50% RSUs.


Benefits and Perquisites
You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision and life insurance, Supplemental Executive Retirement Program,
401K, automobile allowance, financial planning services, annual executive
physical, disability benefits and personal use of the company plane, subject to
the terms and conditions of such plans and programs. You will be entitled to
four (4) weeks of paid vacation per year. The Company reserves the right to
amend, modify or terminate any of its benefit plans or programs at any time and
for any reason.


Withholding
All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.











--------------------------------------------------------------------------------





Stock Ownership Requirements
As an EVP of the Company, you will be required to comply with the Company's
Stock Ownership Requirements applicable to executive officers, which requires
the EVPs to maintain stock ownership equal in value to at least three times base
salary within five years of the Start Date.


At-will Employment
Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.


Clawback
Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.


Governing Law
This offer letter shall be governed by the laws of Wisconsin, without regard to
any state’s conflict of law principles.


Contingent Offer
This offer is contingent upon:
(a) Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date;
(b) Completion of your background check and drug screening with results
satisfactory to the Company; and


c) Approval by the Board of your election as an Executive Vice President.


Representations
By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.


If you have any questions about the above details, please call me. If the
foregoing is acceptable, please sign below and return this letter to me. This
offer is open for you to accept until 8:00 a.m. on Monday, April 16, 2018, at
which time it will be deemed to be withdrawn.






Yours sincerely,


ACTUANT CORPORATION


By:
/s/ Andre L. Williams
 
Its:
EVP - Human Resources
 



 





--------------------------------------------------------------------------------





Acceptance of Offer


I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.
Fabrizio Rasetti
 
Signed:
/s/ Fabrizio R. Rasetti
 
Date:
April 12, 2018
 

                





